DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, 9, 10-12, 14-17, 21, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2010/114823) in view of Takahashi (US 2012/0097534), Koenigsmann (US 2005/0115045) and West (US 2015/00447975).  
Regarding claim 1, Liu teaches a sputtering target comprising a target material, which is characterized in that the target material has a sputtering surface having a first area (Rc) placed at the center, which is circular and flat (Fig. 3d, 3E); 
and a second area (Rp-Rc) placed outside of the first area and concentrically with the first area (Rc), which has a ring shape, 
wherein the first area (1/8” inch thick) is positioned at a location lower than that of the second area by 1 mm or more and less than 2 mm (second area thickness 1/8” – ¾”, [0045]), 
and the first area has a diameter which is ranging from 60% to 75% of a circumferential diameter of the sputtering surface [0043], 
wherein the angle of inclination formed between the first area and the second area is greater than or equal to 15 degrees and less than or equal to 60 degrees (5 to 30 degrees, [0043]);
and wherein the target material has no step at its peripheral part (Fig. 3D, 3E).  
The Examiner interprets the first area excludes an area of the largest erosion amount, and the area of the largest erosion amount is within a range larger than 60% but not larger than 78.3% of the circumferential diameter of the sputtering surface as being taught by prior art Liu.  The sputtering target of Liu has its thinnest part within the first area and its thicker part outside the first area, therefore Examiner takes the position that it teaches a target capable of meeting the limitation “wherein the first area excludes an area of the largest erosion amount, and the area of the largest erosion amount is within a range larger than 60% but not larger than 78.3% of the circumferential diameter of the sputtering surface” because thicker areas of sputtering targets contain more material than thinner areas of sputtering targets allowing a larger erosion amount to occur. 

Takahashi directed to a sputtering target teaches a target thickness greater than or equal to 20 mm because it would extend the useful lifetime of the target [0353]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target thickness of Lui by providing a target thickness greater than or equal to 20 mm, as taught by Takahashi, because it would extend the useful lifetime of the target [0353]. 
Neither Liu nor Takahashi explicitly teaches the target material has a back surface, which is opposite to the sputtering surface and the back surface of the target material has a conical cavity, wherein the target material has a tapered peripheral surface that extends from the sputtering surface to the back surface and wherein a depth of the conical cavity at an apex of the conical cavity is from 1 mm to 3 mm.
Koenigsmann teaches the target material has a back surface (14), which is opposite to the sputtering surface (12) and the back surface of the target material has a conical cavity (taper 16, Fig. 1a).  Koenigsmann teaches a depth of the conical cavity at an apex of the conical cavity is about 0.02 inches (0.5 mm, [0033]).
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target of Liu by providing the target material has a back surface, which is opposite to the sputtering surface and the back surface of the target material has a conical cavity and wherein a depth of the conical cavity at an apex of the conical cavity is from 1 mm to 3 mm, as taught by Koenigsmann, because it would provide a uniform magnetic flux over the target ([0018] of Koenigsmann) and because one of ordinary skill in the art would have expected them to have the same properties.  
West teaches the target material has a tapered peripheral surface that extends from the sputtering surface to the back surface (142, Fig. 1) because it would reduce flaking of process depositions [0046].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target of Liu by providing the target material has a tapered peripheral surface that extends from the sputtering surface to the back surface, as taught by West, because it would reduce flaking of process depositions [0046].
 Regarding claim 9, Liu teaches a sputtering target comprising a target material, which is characterized in that the target material has a sputtering surface having a first area (Rc) placed at the center, which is circular and flat (Fig. 3d, 3e);
and a second area (Rp-Rc) placed outside of the first area and concentrically with the first area, which has a ring shape, 
wherein the first area (1/8” inch thick) is positioned at a location lower than that of the second area by 1 mm or more and less than 2 mm (second area thickness 1/8” – ¾”, [0045]), 

wherein there is no step at the outer peripheral part of the second area (Fig. 3d, 3e). 
The Examiner interprets the first area excludes an area of the largest erosion amount, and the area of the largest erosion amount is within a range larger than 60% but not larger than 78.3% of the circumferential diameter of the sputtering surface as being taught by prior art Liu.  The sputtering target of Liu has its thinnest part within the first area and its thicker part outside the first area, therefore Examiner takes the position that it teaches a target capable of meeting the limitation “the second area includes an area of largest erosion amount and the area of the largest erosion amount is within a range larger than 60% but not larger than 78.3% of the circumferential diameter of the sputtering surface” because thicker areas of sputtering targets contain more material than thinner areas of sputtering targets allowing a larger erosion amount to occur. 
Liu does not teach the first area of the target material has a thickness from 20 mm to 30 mm. 
Takahashi directed to a sputtering target teaches a target thickness greater than or equal to 20 mm because it would extend the useful lifetime of the target [0353]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target thickness of Lui by providing a target thickness greater than or equal to 20 mm, as taught by Takahashi, because it would extend the useful lifetime of the target [0353]. 
Neither Liu nor Takahashi explicitly teaches the target material has a back surface, which is opposite to the sputtering surface and the back surface of the target material has a conical cavity, wherein the target material has a tapered peripheral surface that extends from the sputtering surface to the back surface and wherein a depth of the conical cavity at an apex of the conical cavity is from 1 mm to 3 mm.

A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."
The Examiner takes the position that the sputtering target of the prior art and that of the instant invention would be expected to have the same properties because the differences between the apexes is only 0.5 mm.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target of Liu by providing the target material has a back surface, which is opposite to the sputtering surface and the back surface of the target material has a conical cavity and wherein a depth of the conical cavity at an apex of the conical cavity is from 1 mm to 3 mm, as taught by Koenigsmann, because it would provide a uniform magnetic flux over the target ([0018] of Koenigsmann) and because one of ordinary skill in the art would have expected them to have the same properties.  
West teaches the target material has a tapered peripheral surface that extends from the sputtering surface to the back surface (142, Fig. 1) because it would reduce flaking of process depositions [0046].  

Regarding claim 14, Liu teaches a sputtering target comprising a target material, which is characterized in that the target material has a sputtering surface having a first area (Rc) placed at the center (Fig. 3d, 3e), which is circular and flat; 
and a second area (Rp-Rc) placed outside of the first area and concentrically with the first area (Rc), which has a ring shape, -3)-Atty. Dkt. No. 098068-0183 
wherein the first area (1/8” inch thick) is positioned at a location lower than that of the second area by 1 mm or more and less than 2 mm (second area thickness 1/8” – ¾”, [0045]), 
and the first area has a diameter which is ranging from 60% to 75% of a circumferential diameter of the sputtering surface [0043], 
the second area (Rp-Rc) includes no step at the outer peripheral part of the second area (Fig. 3d, 3e), wherein the an angle of inclination formed between the first area and the second area is greater than or equal to 15 degrees and less than or equal to 60 degrees (5-30 degrees, [0043]).  
Liu does not teach the first area of the target material has a thickness from 20 mm to 30 mm. 
Takahashi directed to a sputtering target teaches a target thickness greater than or equal to 20 mm because it would extend the useful lifetime of the target [0353]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target thickness of Lui by providing a target thickness greater than or equal to 20 mm, as taught by Takahashi, because it would extend the useful lifetime of the target [0353]. 
Neither Liu nor Takahashi explicitly teaches the target material has a back surface, which is opposite to the sputtering surface and the back surface of the target material has a conical cavity, 
Koenigsmann teaches the target material has a back surface (14), which is opposite to the sputtering surface (12) and the back surface of the target material has a conical cavity (taper 16, Fig. 1a).  Koenigsmann teaches a depth of the conical cavity at an apex of the conical cavity is about 0.02 inches (0.5 mm, [0033]).
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."
The Examiner takes the position that the sputtering target of the prior art and that of the instant invention would be expected to have the same properties because the differences between the apexes is only 0.5 mm.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target of Liu by providing the target material has a back surface, which is opposite to the sputtering surface and the back surface of the target material has a conical cavity and wherein a depth of the conical cavity at an apex of the conical cavity is from 1 mm to 3 mm, as taught by Koenigsmann, because it would provide a uniform magnetic flux over the target ([0018] of Koenigsmann) and because one of ordinary skill in the art would have expected them to have the same properties.  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target of Liu by providing the target material has a tapered peripheral surface that extends from the sputtering surface to the back surface, as taught by West, because it would reduce flaking of process depositions [0046].
Regarding claim 2, 10 and 15, Liu teaches the first area is positioned at a location lower than that of the second area by from 4% to 12% of thickness of the second area [0045].
Regarding claim 6, 12 and 17 Liu teaches the target material is composed of aluminum or aluminum alloy [0040].
Regarding claims 4, 11, and 16, Liu does not teach the second area of the target material has a thickness from 25 mm to 35 mm. 
Takahashi directed to a sputtering target teaches a sputtering target with a thickness greater than or equal to 20 mm because it would extend the useful lifetime of the target [0353]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target thickness of Lui by providing the second area of the target material has a thickness from 25 mm to 35 mm, as taught by Takahashi, because it would extend the useful lifetime of the target [0353]. 
Regarding claims 21, 24 and 27, no patentable weight is given to a material worked upon by the apparatus.  The Examiner finds that “the target provides a thickness uniformity of a coating sputtered from the target for each point of a period being 1800 kWh or more of less than 4%” is directed to a material worked upon by the sputtering target in that it incorporates an intended use of the sputtering target by requiring a thickness uniformity of the substrate (coating) at a certain period of the target .  
Response to Arguments
Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that one of ordinary skill in the art would not combine Koenigsmann with Liu because the former is directed to a planar sputtering surface and teaches away from using a non-planar sputtering surface taught by Liu.
The examiner disagrees because each are directed to providing uniform layers on a substrate.   Liu provides an advantage over Koenigsmann’s planar sputtering surface (see Liu’s prior art figure 1) because it teaches a sputtering target capable of providing a greater deposition uniformity on a substrate.   Therefore any skilled artisan wishing to achieve highly uniform deposition would be led to Liu.  Therefore the Examiner finds no teaching away in the combining prior art references. 
Regarding claim 1, Applicant argues that one of ordinary skill in the art upon combination of Liu, Takahashi and Koenigsmann would not have arrived at the required depth of the conical cavity required by claim 1. 
The Examiner disagrees because as Koenigsmann teaches a depth of 0.5 mm, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have 
Regarding claim 1, Applicant argues that Yuan does not teach an inclined peripheral surface that extends to from the sputtering surface to the back surface.  
In the rejection above, West is cited for teaching such a feature in figure 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.